
	

115 HR 5649 : Navy SEAL Chief Petty Officer William Bill Mulder (Ret.) Transition Improvement Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5649
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend titles 10 and 38, United States Code, to amend the Social Security Act, and to direct the
			 Secretaries of Veterans Affairs, Defense, Labor, and Homeland Security,
			 and the Administrator of the Small Business Administration, to take
			 certain actions to improve transition assistance to members of the Armed
			 Forces who separate, retire, or are discharged from the Armed Forces, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Navy SEAL Chief Petty Officer William Bill Mulder (Ret.) Transition Improvement Act of 2018. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Title I—Improvements to Transition Assistance
				Sec. 101. Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new
			 hires.
				Sec. 102. Pilot program for off-base transition training for veterans and spouses.
				Sec. 103. Grants for provision of transition assistance to members of the Armed Forces after
			 separation, retirement, or discharge.
				Sec. 104. Study of community-based transition assistance programs for members of the Armed Forces
			 after separation, retirement, or discharge.
				Sec. 105. One-year independent assessment of the effectiveness of TAP.
				Sec. 106. Longitudinal study on changes to TAP.
				Title II—Educational Assistance
				Sec. 201. Improvements to assistance for certain flight training and other programs of education.
				Sec. 202. Elimination of the period of eligibility for the Vocational Rehabilitation and Employment
			 program of the Department of Veterans Affairs.
				Sec. 203. Educational assistance during extended school closures due to natural disasters.
 3.DefinitionsIn this Act: (1)The term TAP means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.
 (2)The term military departments has the meaning given that term in section 101 of title 10, United States Code. IImprovements to Transition Assistance 101.Access for the Secretaries of Labor and Veterans Affairs to the Federal directory of new hiresSection 453A(h) of the Social Security Act (42 U.S.C. 653a(h)) is amended by adding at the end the following new paragraph:
				
 (4)Veteran employmentThe Secretaries of Labor and of Veterans Affairs shall have access to information reported by employers pursuant to subsection (b) of this section for purposes of tracking employment of veterans..
			102.Pilot program for off-base transition training for veterans and spouses
 (a)Extension of pilot programSubsection (a) of section 301 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 10 U.S.C. 1144 note) is amended—
 (1)by striking During the two-year period beginning on the date of the enactment of this Act, the and inserting During the five-year period beginning on the date of the enactment of the Navy SEAL Chief Petty Officer William Bill Mulder (Ret.) Transition Improvement Act of 2018, the; and (2)by striking to assess the feasibility and advisability of providing such program to eligible individuals at locations other than military installations.
 (b)LocationsSubsection (c) of such section is amended— (1)in paragraph (1), by striking not less than three and not more than five States and inserting not less than 50 locations in States (as defined in section 101(20) of title 38, United States Code); and
 (2)in paragraph (2), by striking at least two and inserting at least 20. (c)Conforming repealSubsection (f) of such section is repealed.
				103.Grants for provision of transition assistance to members of the Armed Forces after separation,
			 retirement, or discharge
 (a)In generalThe Secretary of Veterans Affairs shall make grants to eligible organizations for the provision of transition assistance to members of the Armed Forces who are separated, retired, or discharged from the Armed Forces, and spouses of such members.
 (b)Use of fundsThe recipient of a grant under this section shall use the grant to provide to members of the Armed Forces and spouses described in subsection (a) resume assistance, interview training, job recruitment training, and related services leading directly to successful transition, as determined by the Secretary.
 (c)Eligible organizationsTo be eligible for a grant under this section, an organization shall submit to the Secretary an application containing such information and assurances as the Secretary, in consultation with the Secretary of Labor, may require.
 (d)Priority for hubs of servicesIn making grants under this section, the Secretary shall give priority to an organization that provides multiple forms of services described in subsection (b).
 (e)Amount of grantA grant under this section shall be in an amount that does not exceed 50 percent of the amount required by the organization to provide the services described in subsection (b).
 (f)DeadlineThe Secretary shall carry out this section not later than six months after the effective date of this Act.
 (g)TerminationThe authority to provide a grant under this section shall terminate on the date that is five years after the date on which the Secretary implements the grant program under this section.
 (h)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 104.Study of community-based transition assistance programs for members of the Armed Forces after separation, retirement, or discharge (a)StudyThe Secretary of Veterans Affairs, in consultation with State entities that serve members of the Armed Forces who are retired, separated, or discharged from the Armed Forces, shall enter into an agreement with an appropriate non-Federal entity to carry out a study to identify community-based programs—
 (1)that provide transition assistance to such members; and (2)operated by nonprofit entities.
 (b)Transmission to membersThe Secretary of Veterans Affairs shall transmit the list of programs identified under this section to the Secretary of Defense so the Secretaries of the military departments may provide information in the list to members of the Armed Forces who participate in TAP.
 (c)Online publicationThe Secretary of Veterans Affairs shall publish the most recent version of the list of programs identified under this section on a public website of the Department of Veterans Affairs.
				105.One-year independent assessment of the effectiveness of TAP
 (a)Independent assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the covered officials, shall enter into an agreement with an appropriate entity with experience in adult education to carry out a one-year independent assessment of TAP, including—
 (1)the effectiveness of TAP for members of each military department during the entire military life cycle;
 (2)the appropriateness of the TAP career readiness standards; (3)a review of information that is provided to the Department of Veterans Affairs under TAP, including mental health data;
 (4)whether TAP effectively addresses the challenges veterans face entering the civilian workforce and in translating experience and skills from military service to the job market;
 (5)whether TAP effectively addresses the challenges faced by the families of veterans making the transition to civilian life;
 (6)appropriate metrics regarding TAP outcomes for members of the Armed Forces one year after separation, retirement, or discharge from the Armed Forces;
 (7)what the Secretary, in consultation with the covered officials, veterans service organizations, and organizations described in section 203(a) of this Act, determine to be successful outcomes for TAP;
 (8)whether members of the Armed Forces achieve successful outcomes for TAP, as determined under paragraph (7);
 (9)how the Secretary and the covered officials provide feedback to each other regarding such outcomes; (10)recommendations for the Secretaries of the military departments regarding how to improve outcomes for members of the Armed Forces after separation, retirement, and discharge; and
 (11)other topics the Secretary and the covered officials determine would aid members of the Armed Forces as they transition to civilian life.
 (b)ReportNot later than 90 days after the completion of the independent assessment under subsection (a), the Secretary and the covered officials, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives—
 (1)the findings and recommendations (including recommended legislation) of the independent assessment prepared by the entity described in subsection (a); and
 (2)responses of the Secretary and the covered officials to the findings and recommendations described in paragraph (1).
 (c)Covered officials definedIn this section, the term covered officials is comprised of— (1)the Secretary of Defense;
 (2)the Secretary of Labor; (3)the Administrator of the Small Business Administration; and
 (4)the Secretaries of the military departments. 106.Longitudinal study on changes to TAP (a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretaries of Defense and Labor and the Administrator of the Small Business Administration, shall conduct a five-year longitudinal study regarding TAP on three separate cohorts of members of the Armed Forces who have separated from the Armed Forces, including—
 (1)a cohort that has attended TAP counseling as implemented on the date of the enactment of this Act; (2)a cohort that attends TAP counseling after the Secretaries of Defense and Labor implement changes recommended in the report under section 205(b) of this Act; and
 (3)a cohort that has not attended TAP counseling. (b)Progress reportsNot later than 90 days after the day that is one year after the date of the initiation of the study under subsection (a) and annually thereafter for the three subsequent years, the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a progress report of activities under the study during the immediately preceding year.
 (c)Final reportNot later than 180 days after the completion of the study under subsection (a), the Secretaries of Veterans Affairs, Defense, and Labor, and the Administrator of the Small Business Administration, shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives and the Committees on Armed Services of the Senate and House of Representatives a report of final findings and recommendations based on the study.
 (d)ElementsThe final report under subsection (c) shall include information regarding the following: (1)The percentage of each cohort that received unemployment benefits during the study.
 (2)The numbers of months members of each cohort were employed during the study. (3)Annual starting and ending salaries of members of each cohort who were employed during the study.
 (4)How many members of each cohort enrolled in an institution of higher learning, as that term is defined in section 3452(f) of title 38, United States Code.
 (5)The academic credit hours, degrees, and certificates obtained by members of each cohort during the study.
 (6)The annual income of members of each cohort. (7)The total household income of members of each cohort.
 (8)How many members of each cohort own their principal residences. (9)How many dependents that members of each cohort have.
 (10)The percentage of each cohort that achieves a successful outcome for TAP, as determined under section 205(a)(6) of this Act.
 (11)Other criteria the Secretaries and the Administrator of the Small Business Administration determine appropriate.
					IIEducational Assistance
			201.Improvements to assistance for certain flight training and other programs of education
 (a)Use of entitlement for private pilot’s licensesSection 3034(d) of title 38, United States Code, is amended— (1)in paragraph (1) by striking the semicolon and inserting the following: and is required for the course of education being pursued (including with respect to a dual major, concentration, or other element of a degree); and;
 (2)by striking paragraph (2); and (3)by redesignating paragraph (3) as paragraph (2).
 (b)Accelerated payments for flight trainingSection 3313 of such title is amended by adding at the end the following new subsection:  (k)Accelerated payments for certain flight training (1)PaymentsAn individual enrolled in a program of education pursued at a vocational school or institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree) may elect to receive accelerated payments of amounts for tuition and fees determined under subsection (c). The amount of each accelerated payment shall be an amount equal to twice the amount for tuition and fee so determined under such subsection, but the total amount of such payments may not exceed the total amount of tuition and fees for the program of education. The amount of monthly stipends shall be determined in accordance with such subsection (c) and may not be accelerated under this paragraph.
 (2)Educational counselingAn individual may make an election under paragraph (1) only if the individual receives educational counseling under section 3697A(a) of this title.
 (3)Charge against entitlementThe number of months of entitlement charged an individual for accelerated payments made pursuant to paragraph (1) shall be determined at the rate of two months for each month in which such an accelerated payment is made..
 (c)Flight training at public institutionsSubsection (c)(1)(A) of such section 3313 is amended— (1)in clause (i)—
 (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively; (B)by striking In the case of a program of education pursued at a public institution of higher learning and inserting (I) Subject to subclause (II), in the case of a program of education pursued at a public institution of higher learning not described in clause (ii)(II)(bb); and
 (C)by adding at the end the following new subclause:  (II)In determining the actual net cost for in-State tuition and fees pursuant to subclause (I), the Secretary may not pay for tuition and fees relating to flight training.; and
 (2)in clause (ii)— (A)in subclause (I), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively;
 (B)in subclause (II), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively; (C)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (D)by striking In the case of a program of education pursued at a non-public or foreign institution of higher learning and inserting (I) In the case of a program of education described in subclause (II); and
 (E)by adding at the end the following new subclause:  (II)A program of education described in this subclause is any of the following:
 (aa)A program of education pursued at a non-public or foreign institution of higher learning. (bb)A program of education pursued at a public institution of higher learning in which flight training is required to earn the degree being pursued (including with respect to a dual major, concentration, or other element of such a degree)..
 (d)Certain programs of education carried out under contractSection 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsection (c)(2)(E), is amended by adding at the end the following new item:
					
 (cc)A program of education pursued at a public institution of higher learning in which the public institution of higher learning enters into a contract or agreement with an entity (other than another public institution of higher learning) to provide such program of education or a portion of such program of education..
				(e)Application
 (1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date of the enactment of this Act.
 (2)Special rule for current studentsIn the case of an individual who, as of the date of the enactment of this Act, is using educational assistance under chapter 33 of title 38, United States Code, to pursue a course of education that includes a program of education described in item (bb) or (cc) of section 3313(c)(1)(A)(ii)(II) of title 38, United States Code, as added by subsections (c) and (d), respectively, the amendment made by such subsection shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after the date that is two years after the date of the enactment of this Act.
					202.Elimination of the period of eligibility for the Vocational Rehabilitation and Employment program
			 of the Department of Veterans Affairs
 (a)In generalSection 3103 of title 38, United States Code, is repealed. (b)Clerical amendmentThe table of sections at the beginning of chapter 31 of such title is amended by striking the item relating to section 3103.
 203.Educational assistance during extended school closures due to natural disastersSection 3680 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(h)School closure during natural disasters
 (1)In generalAn individual described in paragraph (2) shall be entitled to a monthly stipend in the amount to which the individual would be entitled were the individual pursuing a course of education at an institution of higher education through resident training but for a school closure described under paragraph (4).
 (2)Individual describedAn individual described in this paragraph is an individual pursuing a course of education at an institution of higher education using educational assistance under chapter 32, 33, 34, or 35 of this title, who—
 (A)is forced to discontinue pursuing such course at such institution by reason of a school closure described under paragraph (4); and
 (B)opts to— (i)pursue that course of education solely by distance learning; or
 (ii)pursue an alternative course of education solely by distance learning. (3)DurationThe duration of the monthly stipends payable to an individual under paragraph (1) shall be the shorter of the following:
 (A)The period of time necessary to complete the quarter, semester, term or academic period during which the school closure described in paragraph (4) occurs.
 (B)Four months. (4)School closureA school closure described in this paragraph is the closure of an institution of higher education—
 (A)by reason of a natural disaster; (B)for a period of time that—
 (i)the institution confirms will last for four weeks or longer; or (ii)the institution describes as indefinite and that endures for a period of four weeks or longer; and
 (C)that the Secretary confirms is covered for purposes of this subsection. (5)Natural disaster definedIn this subsection, the term natural disaster means a specific weather event or earth process, including a hurricane, tornado, wildfire or forest fire, earthquake, avalanche, mudslide, hailstorm, thunderstorm, lightning storm, freeze, blizzard, sinkhole, or other disastrous event that occurs as a result of such an event or process, that the President or the governor of a State declares a natural disaster.
 (6)No charge to entitlementNo charge shall be made to the entitlement of any individual to educational assistance under chapter 32, 33, 34, or 35 of this title by reason of a payment under this subsection..
			
	Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk
